Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 22.  The phrase “the inner damping elements” lacks proper antecedent basis in the claim.  The previous recitation in claim 21 referred to a single inner damping element.  It is unclear whether the inner damping elements recited in claim 22 include or are different from the inner damping element of claim 21.
Re: claim 35.  The phrase “the plurality of opposing protrusions” lacks proper antecedent basis in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0103326 to Von Drasek et al. in view of US Patent 3778861 to Goodnow and US Patent 2193481 to Fawick.
Re: claims 21.  Von Drasek et al. show in figure 1 a system for damping blade chatter in a doctor blade holder comprising:

a doctor blade, as labeled, having a top side shown at the doctor blade arrow and a back side, wherein the back side of the doctor blade is opposite the top side;

a doctor blade holder cartridge, as labeled, that receives the doctor blade; and



See Next Page.
[AltContent: textbox (Unlabeled mass directly between second end of backup blade and fixed portion of doctor blade holder system)][AltContent: textbox (Fixed portion of doctor blade holder system)][AltContent: arrow][AltContent: textbox (Working tip on roll surface)][AltContent: arrow][AltContent: textbox (Back-up blade)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top plate)][AltContent: arrow]
    PNG
    media_image1.png
    536
    446
    media_image1.png
    Greyscale

a back-up blade, as labeled, having a first end portion shown in the upper right section of figure 1 that supports the doctor blade and a second end portion opposite the first end portion; and an unlabeled mass disposed between the second end portion of the backup blade and a fixed portion of the doctor blade holder cartridge, but is silent with regards to the unlabeled mass being a tube containing a liquid and an inner damping element that restricts movement of the liquid within the tube in response to the second end portion of the backup blade causing a surface deflection of the tube.
Goodnow teaches in figure 1 the use of a self-compensating load tube assembly including a closed load tube 32 including a membrane that encloses a liquid or incompressible fluid as taught in col. 6 lines 46-51.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the unlabeled mass of Von Drasek et al. to have included a tube, in view of the teachings of Goodnow, in order to provide an urging or biasing force to position back-up blade such that supports the doctor blade.
Fawick teaches in figure 1 the use of a tube 22 including an inner damping element 19 or 19, 19 that restricts movement of fluid within the tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the tube of Von Drasek et al., as modified, to have included an inner damping element, in view of the teachings of Fawick, in order to provide a means of restricting and consequently damping fluid flow within the tube to affect system damping characteristics.
Re: claim 22.  Von Drasek et al., as modified, teach in figure 1 of Fawick the limitation wherein the inner damping elements 19, 19 provide any of an inertial resistance due to the mass(es) and a viscous resistance to restrict the movement of the liquid within the tube in response to the surface deflection of the tube to the same extent as Applicant’s invention as best understood.
Re: claim 23.  Von Drasek et al., as modified, teach in figure 1 of Fawick the limitation wherein the inner damping element comprises an inner tubular component 19 having one or more fluid transport restrictors 21 defined therein wherein the liquid is exchanged within the tube between volumetric zones within 19, 19 inside and outside of the inner tubular component through the one or more fluid transport restrictors in response to the surface deflection of the tube.
Re: claims 24 and 25.  Von Drasek et al., as modified, teach in figure 1 of Fawick the limitation wherein the inner damping element 19 further comprises a plurality of standoffs or other element 19 and the unlabeled element surrounding damping element 19 and other element 19 arranged within element 22 positioned outside the inner tubular element 19 such that the volumetric zone outside the inner tubular component 19 is compartmentalized into a plurality of volumetric zones i.e. one zone within the other element 19 and another zone between the inner tubular component 19 and the unlabeled element surrounding damping element 19, as broadly recited.
Re: claims 30, 32, and 33.  Von Drasek et al., as modified, teach in figure 1 of Fawick the limitation wherein the inner damping element 19 includes a layered component comprising a plurality of layers 19, 19, wherein the layered component provides a viscous resistance as the liquid is squeezed in and out of regions via at least one fluid transport restrictor 21 between the plurality of layers in response to the surface deflection of the tube.
Re: claim 31.  Von Drasek et al., as modified, teach in figure 1 of Fawick the limitation wherein the layered component 19, 19 has a serpentine shape i.e. curves as broadly recited. 
Alternatively, in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed object was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed object was significant.	 
Re: claim 34.  Von Drasek et al., as modified, teach in figure 1 of Fawick the limitation wherein the inner damping element 19, 19  comprises a plurality of opposing protrusions 18, 18 that extend from an inner surface of the tube into an interior of the tube wherein the liquid is flows across gaps or elements 21 formed between the plurality of opposing protrusions to volumetric zones on opposite ends of the tube in response to the surface deflection of the tube.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0103326 to Von Drasek et al. in view of US Patent 3778861 to Goodnow and US Patent 2193481 to Fawick as applied above, and further in view of US Patent 7121304 to Gray Jr.
Gray Jr. teaches in claim 9 the use of a tube or bladder comprising an open cell foam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damping element within the tube of Von Drasek et al., as modified, to comprise an open cell foam, in view of the teachings of Gray Jr., in order to provide a means of helping to prevent tight folds of the tube as fluid moves within the tube.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0103326 to Von Drasek et al. in view of US Patent 3778861 to Goodnow and US Patent 2193481 to Fawick as applied above, and further in view of CN-201250226 (CN’226).
CN’226 teaches in figure 2 the limitation wherein a tube comprises  reinforcement fibers 17 near a neutral axis of a tube wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the tube of Von Drasek et al., as modified, to comprise reinforcement fibers near the neutral axis of the tube wall, in view of the teachings of CN’226, in view of the teachings of CN’226, in order to provide a means of bolstering the strength of the tube to improve the overall life of the tube.
Allowable Subject Matter
Claims 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
December 3, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657